Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               March 25, 2019

The Court of Appeals hereby passes the following order:

A19A0428. WILLIS INSURANCE SERVICES OF GEORGIA, INC. et al. v.
    BRENT HARTMAN et al.

      Upon consideration of Appellant’s Stipulated Motion to Withdraw Appeal with
Prejudice in the above-styled case, it is ordered that the motion is hereby GRANTED.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       03/25/2019
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.